COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 CASEY ALLEN NEIDHOLT,                                          No. 08-11-00354-CR
                                                §
                             Appellant,                            Appeal from the
                                                §
 v.                                                          43rd Judicial District Court
                                                §
 THE STATE OF TEXAS,                                           of Parker County, Texas
                                                §
                             Appellee.                            (TC# CR11-0277)
                                                §


                                          OPINION

       Casey Allen Neidholt appeals the trial court’s judgment convicting him of the felony

offense of delivery of marihuana in an amount more than 1/4th of an ounce but less than five

pounds and sentencing him to 15 months’ confinement in state jail. In a single issue, Neidholt

contends that the trial court abused its discretion by denying his motion for mistrial. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Neidholt’s complaint on appeal concerns the testimony of Parker County Deputy Sheriff

Luis Montanez, one the undercover police officers involved in purchasing the marihuana from

Neidholt.   When asked by the prosecutor how he came across Neidholt that day, Deputy

Montanez testified, “We just saw him outside, and took an opportunity. Well, we know that he’s

been in past investigations.” Deputy Montanez’s comment prompted defense counsel to ask for a
bench conference. At the bench conference, the following colloquy took place:

       [DEFENSE COUNSEL]: For purposes of the record, Judge, I think asking this
       Court – let me back up. For purposes of the record, as a matter of trial tactic, we’re
       not going to ask the Court to instruct the jury to disregard . . . Montanez’
       volunteered information about having known . . . Neidholt from prior investigative
       experience.
               We believe it would call attention to something unnecessarily. Having
       said that, because we feel that doing so would be unduly prejudicial to our trial
       tactic, we would ask the Court to declare a mistrial.

       [THE COURT]: You request for a mistrial is denied. The next remedy is to give
       the jury an instruction to disregard. As I understood what you just said before you
       requested a mistrial, was that the Defense would not like the Court to do that
       because it might bring more attention, rather than help the jury, if you will; is that
       essentially correct?

       [DEFENSE COUNSEL]: That is essentially correct, Your Honor.

                                   MOTION FOR MISTRIAL

       Neidholt argues that the trial court should have granted a mistrial because Deputy

Montanez improperly commented on extraneous offenses when he testified that he knew Neidholt

from “past investigations.” According to Neidholt, Deputy Montanez’s testimony referring to or

implying extraneous offenses was incurable. The State, on the other hand, contends that Neidholt

failed to preserve his complaint for appellate review by refusing the trial court’s offer to instruct

the jury to disregard when such an instruction would have cured Deputy Montanez’s improper

comment.

                                        Standard of Review

       We review the trial court’s denial of a motion for mistrial for an abuse of discretion. Coble

v. State, 330 S.W.3d 253, 292 (Tex.Crim.App. 2010), cert. denied, 131 S. Ct. 3030, 180 L. Ed. 2d
846 (2011). If the trial court’s ruling is within the zone of reasonable disagreement, it must be

upheld. Id.

                                                 2
                                                  Applicable Law

         A mistrial is required only in extreme circumstances where the prejudice is incurable.

Hawkins v. State, 135 S.W.3d 72, 77 (Tex.Crim.App. 2004). Prejudice is incurable when the

objectionable material is clearly calculated to inflame the minds of the jury or was of such a

damaging character as to suggest it would be impossible to remove the harmful impression from

the jurors’ minds. See Ladd v. State, 3 S.W.3d 547, 567 (Tex.Crim.App. 1999); Rojas v. State,

986 S.W.2d 241, 250 (Tex.Crim.App. 1998). If, however, the prejudice could have been cured by

an instruction to disregard, a trial court does not abuse its discretion in denying a motion for

mistrial when, as here, a party moves for mistrial without a preceding objection or request for

instruction to disregard. Young v. State, 137 S.W.3d 65, 70, 72 (Tex.Crim.App. 2004). An

instruction to disregard ordinarily renders testimony referring to or implying extraneous offenses

harmless. Kemp v. State, 846 S.W.2d 289, 308 (Tex.Crim.App. 1992).

                                                     Discussion

         Neidholt has failed to establish that Deputy Montanez’s comment referring to or implying

extraneous offenses was so prejudicial that it could not have been cured by an instruction to

disregard. Although Neidholt asserts in his brief that Deputy Montanez’s comment was harmful

and prejudicial, and could not have been cured by an instruction, he does not furnish any legal

analysis in support of this assertion. Neidholt cites one single case, but fails to explain how it

applies. 1 In other words, Neidholt has not provided a “clear and concise argument for the


1
  The case Neidholt cites is Archie v. State, 221 S.W.3d 695 (Tex.Crim.App. 2007). There, the Court of Criminal
Appeals held that the court of appeals erred not only in reviewing the trial court’s denial of a motion for mistrial for
harm under TEX.R.APP.P. 44.2(a), but also in concluding that the trial court’s instruction to disregard the prosecutor’s
comment on the defendant’s failure to testify did not cure the prejudicial effect of the comment. Id. at 699-700. In
so holding, the Court nevertheless recognized that “whether a mistrial should have been granted involves, most, if not
all, of the same considerations that attend a harm analysis.” Id. at 700, citing Hawkins, 135 S.W.3d at 77. Applying
the three-factor test articulated in Mosley v. State, 983 S.W.2d 249 (Tex.Crim.App. 1998), the Court concluded that
                                                           3
contentions made, with appropriate citations to authorities . . . .” See TEX.R.APP.P. 38.1(i). By

failing to explain how Deputy Montanez’s comment was incurable, Neidholt has inadequately

briefed his issue and, since we have no independent duty to make his arguments for him, presents

nothing for our review. Lucio v. State, 351 S.W.3d 878, 896 (Tex.Crim.App. 2011); see Busby v.

State, 253 S.W.3d 661, 673 (Tex.Crim.App. 2008)(affirming that court of criminal appeals has no

obligation “to construct and compose” a party’s “issues, facts, and arguments with appropriate

citations to authorities and to the record”)[Internal quotes omitted]; Cardenas v. State, 30 S.W.3d
384, 393-94 (Tex.Crim.App. 2000)(deciding in a capital case that the defendant’s points

complaining of the lack of a jury instruction on the voluntariness of the defendant’s statements to

the police, were inadequately briefed “by neglecting to present argument and authorities” in

support of them). Because Neidholt has not shown that an instruction to disregard would not have

cured Deputy Montanez’s prejudicial comment, the trial court did not abuse its discretion by

denying his motion for mistrial. Accordingly, we overrule Neidholt’s single issue.

                                                      CONCLUSION

         The trial court’s judgment is affirmed.



March 6, 2013
                                                       YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




the prosecutor’s improper jury comment did not warrant a mistrial. Id. at 700. As noted above, Neidholt offers no
analysis regarding the applicability of Archie to this case and, as noted below, we have no independent obligation to do
so on his behalf.
                                                           4